DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 10/27/2021 is acknowledged. Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-25 are under consideration in this Office action.
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
In claim 5, line 2, “PtItx” should read “PtIrx”.
In claim 16, line 1, “15 further” should read “15, further”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10 and 13-15, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adzic et al. (U.S. Patent No. 7,855,021), hereinafter Adzic.
Regarding claim 1, Adzic discloses a nanoparticle (see e.g. Col. 3, lines 37-38) comprising a core including at least one Group IB metal (see e.g. Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core); and a shell disposed over the core, the shell comprising islands of alloyed platinum group metals (see e.g. Col. 3, lines 8-10 and 14-23 and Col. 9, lines 15-18, platinum alloy monolayer coating which is characterized as interconnected islands, formed by platinum co-deposited with other platinum group metals including Ir, Ru, Os and Re).
Regarding claim 2, Adzic discloses the islands of alloyed platinum group metals exhibiting monolayer thickness (see e.g. Col. 3, lines 14-17).
Regarding claim 3, Adzic discloses the islands comprising platinum-iridium alloy (see e.g. Col. 8, lines 17-19).

Regarding claim 6, Adzic discloses the core comprising gold or silver (see e.g. Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core).
Regarding claim 7, Adzic discloses the nanoparticle having a diameter of 5 nm (see e.g. Col. 24, lines 25-27).
Regarding claim 10, Adzic discloses the islands of alloyed platinum group metals forming an interface with the core (see e.g. Col. 7, lines 11-14, the platinum-containing layer is coated onto the core, and thereby forms an interface).
Regarding claim 13, Adzic discloses the core being spherical or “oblong”, i.e. elliptical (see e.g. Col. 23, lines 42-43).
Regarding claim 14, Adzic discloses the core being polygonal (see e.g. Col. 23, lines 42-45).
Regarding claim 15, Adzic discloses an electrode comprising a substrate and electrocatalytic nanoparticles deposited over the substrate (see e.g. Col. 24, lines 4-6, and Col. 28, lines 15-16, an electrode base is coated with electrocatalyst nanoparticles), the electrocatalytic nanoparticles comprising a core-shell architecture (see e.g. Col. 7, lines 11-14, metal or metal alloy core coated with surface layer), wherein the core comprises at least one Group IB metal (see e.g. Col. 9, lines 26-29 and 38-49,  and Col. 4, lines 49-51; core comprising a single noble metal or an alloy of 2 or more noble metals including gold and silver, particularly a gold alloy core), and the shell comprising 
Regarding claim 17, Adzic discloses the electrocatalytic nanoparticles having an average size of 5 nm (see e.g. Col. 24, lines 25-27).
Regarding claim 18, Adzic does not explicitly disclose the electrocatalytic particles providing a peak current of at least 50 A/mg of platinum group metal during ethanol oxidation in alkaline medium. This limitation, however, is not a structural limitation of the electrode and is instead a property of the electrode in use. Without additional claimed structural reasons for this peak current, the electrode by Adzic as stated in regards to claim 15 would be expected to have the claimed property. MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” 
Regarding claim 19, Adzic does not explicitly disclose the electrocatalytic nanoparticles providing a peak current of at least 50-60 A/mg during the ethanol oxidation. As stated above, without any further specified structural reasons for this peak current, the electrode of Adzic would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).

Regarding claim 21, Adzic does not explicitly disclose the electrocatalytic particles providing an onset potential of 0.4 V to 0.5 V for ethanol oxidation. As stated above, without any further specified structural reasons for this onset potential, the electrode of Adzic would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 22, Adzic does not explicitly disclose the C1-12 electron pathway accounting for greater than 50 percent of current generated during ethanol oxidation. As stated above, without any further specified structural reasons for this property, the electrode of Adzic would be expected to meet the claimed property because it is disclosed to have all the structural limitations of the electrode of claim 15 (see MPEP § 2112.01 as cited above).
Regarding claim 23, Adzic discloses the islands of alloyed platinum groups exhibiting monolayer thickness (see e.g. Col. 3, lines 14-17). 
Regarding claim 24, Adzic discloses the islands comprising platinum-iridium alloy (see e.g. Col. 8, lines 17-19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic.
x, with x being 0.6-0.7. Adzic does however teach the alloy having a composition of Pt1-xIrx, where x is preferably from 0.1 to 0.5 (see e.g. Col. 8, lines 10-15 and 17-19), which is equivalent to a formula of PtIrx, where x is from 0.11 to 1, encompassing the claimed range of the present invention.
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, Adzic teaches the ratio of the Pt to Ir affecting the catalytic activity of the nanoparticle, particularly oxygen reduction (see e.g. Fig. 4 and Col. 4, lines 11-13 and 28-31). Adzic further teaches the nanoparticle being used in the oxidizing anode of a fuel cell for example for oxidation of ethanol (see e.g. Col. 26, lines 42-43, and Col. 27, lines 7-10 and 14-15). Paragraph 0055 and Table 1 of the instant specification similarly describe catalytic performance, particularly for ethanol oxidation being affected by the platinum iridium ratio. 
MPEP 2144.05 II states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of Pt to Ir in the alloy of Adzic to be within the claimed range through routine experimentation to optimize the 
Regarding claim 12, Adzic does not explicitly teach a molar ratio of the alloyed platinum group metals in the shell to the group IB metal of the core ranging from 0.1 to 0.2. Adzic does however teach examples of a platinum monolayer coating and a palladium core having molar ratios of 0.13, 0.065, 0.24 and 0.12 (see e.g. Fig. 2, the left set corresponding to core-shell particles having a 1.3 nmol Pt loading with 10 and 20 nmol Pd, equal to the 0.13 and 0.065 ratios, and the right set corresponding to 2.4 nmol Pt loading with 10 and 20 nmol Pd, equal to the 0.24 and 0.12 ratios; Col. 29, lines 43-48), as well as the core being a single noble metal other than palladium, which includes group IB gold and silver (see e.g. Col. 9, lines 26-29 and 47-49). Adzic further teaches these ratios affecting the activity of the core-shell nanoparticles (see Fig. 2, mass activities are shown affected by the different Pd to Pt ratios for each loading; Col. 29, lines 41-48).
MPEP 2144.05 II states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of the platinum alloy shell to the group IB metal core to be within the claimed range as a result of routine experimentation with the monolayer loading to improve the mass activity of the catalyst. 
Claims 8-9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Li et al. (“Platinum Monolayer Electrocatalysts for Anodic Oxidation of Alcohols”, J. Phys. Chem. Lett., 2012), hereinafter Li 2012.
Regarding claims 8 and 25, Adzic does not explicitly teach the metal core inducing lattice expansion in the islands of alloyed platinum group metals. Adzic does however teach the nanoparticle being used in the oxidizing anode of a fuel cell for example for oxidation of methanol or ethanol (see e.g. Col. 26, lines 42-43, and Col. 27, lines 7-10 and 14-15).
Li 2012 teaches an electrocatalyst comprising a Pt monolayer formed on a nanoparticle (see e.g. Abstract), wherein when the nanoparticle causes lattice expansion of the Pt monolayer, activity of the catalyst for methanol and ethanol electrooxidation is sizably enhanced (see e.g. Fig. 1c-1d, activity of expanded/stretched lattice Pt monolayer on Au (111) is much higher than compressed lattice Pt monolayer on Pd (111); Page 3481, Col. 1, lines 1-7 and 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core of the nanoparticle of Adzic to induce lattice expansion in the Pt containing monolayer coating as taught by Li 2012 to increase the catalytic activity for methanol and ethanol oxidation.
Regarding claim 9, Adzic in view of Li 2012 teaches the islands of alloyed platinum group metals exhibiting tensile stress (see e.g. Li 2012 Page 3481, Col. 1, lines 1-7, an Au core exerts tensile strain, which induces stress, on the Pt monolayer). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Li et al. (CN 106953103), hereinafter Li ‘103.

Li ‘103 teaches a core shell nanoparticle (see e.g. Paragraph 0002) formed with a single crystal octahedral gold (111) core with a platinum shell (see e.g. Paragraph 0014, lines 2-4, and Paragraph 0022, lines 2-6). This single crystal seed enhances the stability and activity of the platinum shell by controlling the exposed crystal structure in the shell layer (see e.g. Paragraph 0004, lines 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core of the nanoparticle of Adzic to have a single crystal octahedral form as taught by Li ‘103 in order to enhance the stability of the platinum containing shell.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adzic in view of Artero et al. (U.S. 2015/0090604), hereinafter Artero.
Regarding claim 16, Adzic teaches all the elements of the electrode of claim 15 as stated above. Adzic further teaches the electrode further comprising a layer of carbon particles positioned between the substrate and the electrocatalytic nanoparticles (see e.g. Col. 25, lines 39-49, the electrocatalyst particles are bound to a conductive support comprising finely divided carbon based materials). 
Adzic does not explicitly teach the particles being nanoparticles. 

MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Adzic to particularly be carbon nanostructures such as carbon nanotubes or fullerenic nanoparticles as taught by Artero as an alternate suitable carbon supporting material for an electrocatalyst on an electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795